Case: 17-10952   Date Filed: 04/03/2018   Page: 1 of 5


                                                           [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 17-10952
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 8:02-cr-00397-SCB-TBM-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                     versus


RONNIE DIXON,
a.k.a. Ronnie Dickson,
a.k.a. Ronald Wilks,
a.k.a. Ronald C. Dixon,
a.k.a. Ronald E. Moore, Jr.,

                                                            Defendant-Appellant,

                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                 (April 3, 2018)
              Case: 17-10952     Date Filed: 04/03/2018   Page: 2 of 5


Before MARCUS, ROSENBAUM, and ANDERSON, Circuit Judges.

PER CURIAM:

      Ronnie Dixon appeals his 280-month total sentence, a downward variance

from the guideline range, imposed during resentencing after his original sentence

was vacated in light of Johnson v. United States, 135 S. Ct. 2551 (2015). In 2003,

Dixon pleaded guilty to conspiracy to possess with intent to distribute five

kilograms or more of cocaine, in violation of 21 U.S.C. §§ 846 and

841(b)(1)(A)(ii)(II) (Count 1); possessing a firearm during and in relation to a drug

trafficking crime, in violation of 21 U.S.C. §§ 924(c)(1)(A), 924(c)(1)(A)(i) and 2

(Count 2); and possessing a firearm as a convicted felon, in violation of 18 U.S.C.

§§ 922(g), 924(e)(1), and 2 (Count 3). On appeal, he argues that he does not

qualify as a career offender, U.S.S.G. § 4B1.1, because his Florida robbery

convictions are not “crimes of violence” within the meaning of U.S.S.G. § 4B1.2.

      We review de novo whether a prior conviction qualifies as a “crime of

violence” under the Sentencing Guidelines. United States v. Lockley, 632 F.3d
1238, 1240 (11th Cir. 2011). Under the prior-panel-precedent rule, we are bound

by our prior decisions unless and until they are overruled or undermined to the

point of abrogation by the Supreme Court or us sitting en banc. United States v.

Archer, 531 F.3d 1347, 1352 (11th Cir. 2008).




                                          2
              Case: 17-10952     Date Filed: 04/03/2018    Page: 3 of 5


      Amendment 798 to the Sentencing Guidelines, effective August 1, 2016,

eliminated the residual clause in U.S.S.G. § 4B1.2(a)(2). See U.S.S.G. App. C,

Amend. 798. The Guidelines provide that a “crime of violence” means any felony

that “has as an element the use, attempted use, or threatened use of physical force

against the person of another” or “is murder, voluntary manslaughter, kidnapping,

aggravated assault, a forcible sex offense, robbery, arson, extrusion, or the use or

unlawful possession of a firearm described in 26 U.S.C. § 5845(a) or explosive

material as defined in 18 U.S.C. § 841(c).” Id. § 4B1.2(a).

      We have repeatedly read the definition of a violent felony under § 924(e) of

the Armed Criminal Career Act (“ACCA”) as virtually identical to the definition of

a crime of violence under U.S.S.G. § 4B1.2. Archer, 531 F.3d at 1352. Because of

this strong similarity, we consider cases interpreting one as authority in cases

interpreting the other. See United States v. Alexander, 609 F.3d 1250, 1253 (11th

Cir. 2010).

      At the time of Dixon’s robbery offenses, which occurred in 1988 and 1989,

respectively, Florida’s robbery statute set forth the element of robbery as follows:

as “the taking of money or other property . . . from the person or custody of

another when in the course of the taking there is the use of force, violence, assault,

or putting in fear.” Fla. Stat. § 812.13(1) (1987); United States v. Fritts, 841 F.3d
937, 939 (11th Cir. 2016), cert. denied, 137 S. Ct. 2264 (2017). Since the 1970s,


                                          3
              Case: 17-10952     Date Filed: 04/03/2018    Page: 4 of 5


the Florida robbery statute has included the requirement “of force, violence,

assault, or putting in fear.” See United States v. Seabrooks, 839 F.3d 1326, 1338-

39 (11th Cir. 2016), cert. denied, 137 S. Ct. 2265 (2017).

      In Dowd, we held that a 1974 conviction for Florida armed robbery was

“undeniably a conviction for a violent felony,” citing the ACCA’s elements clause.

United States v. Dowd, 451 F.3d 1244, 1255 (11th Cir. 2006). We next considered

the Florida robbery statute in Lockley, holding that a 2001 Florida attempted

robbery conviction qualified as a crime of violence under § 4B1.2’s enumerated

crimes clause, elements clause, and residual clause. 632 F.3d at 1246. We

concluded that the commission of a robbery in violation of Fla. Stat. § 812.13(1),

even without a firearm, necessarily required “either the use of force, violence, a

threat of imminent force or violence coupled with an apparent ability, or some act

that puts the victim in fear of death or great bodily harm.” Id. at 1245. Analyzing

the least culpable of the acts in § 812.13(1), we stressed that even “putting in fear”

involves an act causing the victim to fear death or great bodily harm and stated that

we could “conceive of no means by which a defendant could cause such fear

absent a threat to the victim’s person.” Id. at 1244. We recently reaffirmed that

Lockley has not been abrogated and remains good law. Fritts, 841 F.3d at 942.

      The district court did not err in determining that Dixon’s Florida robbery

convictions under Fla. Stat. § 812.13 qualified as “crimes of violence” under the


                                          4
              Case: 17-10952    Date Filed: 04/03/2018   Page: 5 of 5


2016 career-offender guideline, both under the elements clause and under the

enumerated crimes clause. See U.S.S.G. § 4B1.2(a); see id. App. C, Amend. 798;

see Lockley, 632 F.3d at 1242-45. Furthermore, in Lockley, we held that Florida

robbery qualifies as a crime of violence, and that holding has not been invalidated

by the Supreme Court or by us sitting en banc. See Fritts, 841 F.3d at 942.

Accordingly, we affirm.

      AFFIRMED.




                                         5